 

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations | FE F =

 

 

 

 

 

UNITED STATES DISTRICT COURT E17 bo9
SOUTHERN DISTRICT OF CALIFORNIA .
STRICT COURT

UNITED STATES OF AMERICA JUDGMENT IN A CHSO bE MebRer be cee 4
(For Revocation of ProbatiopA¥ Supervise] Release) DEPUTY

(For Offenses Committed On or After Nove

  
    

 

 

  

Vv.
ANDRES HERNANDEZ-VILLAFUERTE (1)

aka Andres Hernandez-Vellaforte Case Number: 3:19-CR-07131-IM

Dana M. Grimes

 

 

, Defendant’s Attorney
REGISTRATION NO. 92311-079
CT] -
THE DEFENDANT:
&] admitted guilt to violation of allegation(s) No. 1,
L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shail notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

_ Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances. ;

December .13, 2019

Date of Imposition of Sentence

 

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

 

| DEFENDANT; __ = ANDRES HERNANDEZ-VILLAFUERTE (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07131-JM oo ,

| | IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Three (3) months, concurrent with sentence imposed in 19CR2082-JM.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

no

The defendant is remanded to the custody of the United States Marshal.

1 The defendant shall surrender to the United States Marshal for this district:
OD at A.M. on

 

 

 

OO as notified by the United States Marshal.
qq The defendant shall surrender for service of sentence at the institution designated by the Bureau of
‘Prisons:
O_ onor before
© asnotified by the United States Marshal.
as notified by the Probation or Pretrial Services Office. .

 

 

 

 

 

RETURN
I have executed ‘this judgment as follows:
Defendant deliveredon to
at | , witha certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07131-JM

 
